PER CURIAM.
This case is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Third District, reported at 222 So.2d 54. We granted certiorari based upon apparent conflict between the decision of the District Court in this cause and Local 675, Intern. Union of Operating Engineers, AFL-CIO v. Meekins.1
The question presented is the validity of a temporary injunction issued by the Circuit Court of Dade County on October 31, 1968, enjoining the petitioner, Teamsters Local #769 from picketing the respondent, Fontainbleau Hotel.
Subsequent to the issuance of the District Court’s opinion in this cause on April 8, 1969, we have issued our opinion in Sheetmetal Workers International Ass’n, Local Union No. 223 v. Florida Heat and Power on January 7, 1970,2 clarifying and delineating the guidelines relating to those cases arising directly or indirectly from labor disputes between employers and employees. On March 9, 1970, the United States Supreme Court decided the case of International Longshoremen’s Local 1416, AFL-CIO v. Ariadne Shipping,3 relating to peaceful picketing. In that case, as here, the employees of the company being picketed did not belong to the picketing union.
*256We have carefully examined the scanty record of testimony given in the Circuit Court upon which the injunction against petitioner was based. Recognizing that the federal government has largely preempted the field of labor relations, and in view of the above cited cases, we find the record does not provide a sufficient basis for the exercise of state jurisdiction.
The state courts are not precluded from acting in this controversy within those areas authorized for state jurisdiction as designated above. The state may enjoin any misconduct falling within the limited scope of state authority.
Accordingly, the decision pf the District Court of Appeal is quashed and the injunction herein is dissolved.
It is so ordered.
ERVIN, C. J., and CARLTON and BOYD, JJ., concur.
THORN AL, L, concurs with opinion.

. 175 So.2d 59 (Fla.App.2d 1965).


. 230 So.2d 154 (Fla.1970).


. 397 U.S. 195, 90 S.Ct. 872, 25 L.Ed.2d 218 (1970).